Citation Nr: 0327648	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
generalized dermatitis.

2.  Entitlement to service connection for septoplasty with 
removal of part of the cheekbone and nasal cartilage.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased rating for sinusitis with 
rhinitis and nasal pharyngitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  

By rating decision dated in June 1967, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
skin disability on the basis that there was no evidence of 
any such disability on the most recent examination.  The 
veteran was notified of this determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  In a letter dated in April 1972, 
the RO informed the veteran that the medical evidence was not 
new and material to warrant a change in the previous denial 
of service connection for a skin disability.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from on appeal from a May 1997 rating action of the 
RO that denied service connection for dermatitis and for 
post-traumatic stress disorder.  In the May 1997 rating 
action on appeal, the RO did not determine whether the 
veteran had submitted new and material evidence with respect 
to the claim for service connection for generalized 
dermatitis.  Rather, it denied the veteran's claim on the 
merits following a de novo review of the record.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's May 1997 action.  Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light 
of the Board's legal duty to determine whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim, the issue certified by the RO has 
been rephrased as noted on the title page.

The issues of entitlement to service connection for 
septoplasty with removal of part of the cheekbone and nasal 
cartilage and for an increased rating for sinusitis with 
rhinitis and nasal pharyngitis will be considered in the 
REMAND following the ORDER section below.


FINDINGS OF FACT

1.  An unappealed April 1972 determination by the RO denied 
service connection for a skin condition.

2.  The evidence received since the April 1972 RO denial, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
generalized dermatitis.

3.  Competent (clinical) evidence of record establishes that 
the veteran's in-service skin disability was associated with 
the use of medication, and a chronic skin disorder was not 
documented in service.

4.  There is no competent medical evidence that any current 
skin disability is related to service.

5.  The veteran's military occupational specialty in service 
was cook.

6.  He did not engage in combat with the enemy.

7.  PTSD has not been documented by competent (clinical) 
evidence.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for generalized dermatitis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2002).

2.  Generalized dermatitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(b) (2003).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(as in effect both prior to and after March 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The Board notes that the United States Court of Appeals for 
the Federal Circuit held in Kuzma v. Secretary of Veterans 
Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that Section 
3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does not 
apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
The veteran filed his claim for VA benefits in February 1997.  

	I.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
generalized dermatitis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for a skin disability in April 1972.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The old evidence

The service medical records disclose that the veteran was 
hospitalized from June to September 1941 for unrelated 
complaints.  A pinpoint rash was noted on the veteran's face 
on July 18, 1941.  It was stated the following day that at 
first the rash looked like a beginning bromide sensitization, 
but the examiner did not believe that this was correct.  The 
veteran had some epidermaphytosis and it was indicated that 
it might be an epidermaphytoid reaction.  He continued to 
receive treatment for the rash.  He was seen for a skin 
consultation and it was concluded that it appeared that the 
veteran had an acute toxic type of dermatitis, presumably 
from bromides.  The final pertinent diagnosis on discharge 
was dermatitis, medicamentosa, acute, caused by bromide taken 
for treatment of gastroenteritis.  It was reported that the 
veteran had recovered from the dermatitis.

During a hospitalization from July to August 1942 for 
unrelated complaints, an examination of the skin revealed a 
tan discoloration on both hands.  No pertinent diagnosis was 
provided.  On the separation examination in October 1945, a 
clinical evaluation of the skin was normal.  

The veteran was hospitalized by the Department of Veterans 
Affairs (VA) in August 1947.  On examination of the skin, 
there was a discrete reddish eruption in both axilla; 
otherwise the skin was normal.  There was no diagnosis 
pertaining to a skin disability.

On VA examination in May 1967, the veteran reported that 
since 1941, a rash just appeared any place on his body, 
usually on his back.  It formed a welt that itched severely, 
spread here and there, and lasted from thirty minutes to one 
hour.  It was usually brought on by nervousness.  An 
examination disclosed no rash.  The veteran reportedly had 
some itching behind the left ear, but the examiner stated 
that he could not see any abnormality of the skin.  The 
pertinent diagnosis was anxiety reaction manifested by skin 
rash.  

The RO decisions of 1967 and 1972

By rating action dated in June 1967, the RO concluded that 
there was no evidence of a skin condition, as none had been 
found on recent examination.  In a letter dated in April 
1972, the veteran was advised that the medical evidence was 
not new and material to warrant a change in the previous 
denial of service connection for a skin disability.

The additional evidence 

The veteran was afforded a general medical examination by the 
VA in July 1976.  An examination of the skin revealed no 
eruptions, petechiae or undue sensitivity.  There was good 
pigmentation throughout.

VA outpatient treatment records dated from 1977 to 1979 and 
from 1995 to 2001 have been associated with the claims 
folder.  The veteran reported in June 1977 that he had had a 
rash over his body intermittently since 1941.  Non-specific 
pruritis was noted.  He stated in February 1979 that he was 
having a recurrence of generalized itching, a condition he 
had since 1941.  

The veteran was seen in the emergency room of a private 
hospital in December 1996 for an allergic rash.

Additional VA outpatient treatment records dated from 1995 to 
2001 are of record.  The veteran was noted to have 
generalized dermatitis in January 1997.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As noted above, the veteran's claim for service connection 
for a skin condition was originally denied by the RO in June 
1967 on the basis that a skin disability was not present.  In 
April 1972, the veteran was notified that his claim remained 
denied since new and material evidence had not been 
submitted.  The evidence submitted since that time includes 
private and VA medical records demonstrating that the veteran 
currently has a skin disorder.  This evidence is clearly new 
in that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has a skin 
disability that is related to service.  This evidence is of 
such significance that it must be considered in order to 
fairly adjudicate the claim.  The Board finds, accordingly, 
that the additional evidence is new and material, warranting 
reopening of the claim for service connection generalized 
dermatitis.  In light of the fact that the RO, in the 
statement of the case issued in August 1997, adjudicated the 
veteran's claim without regard to finality of the final April 
1972 determination, and considered the claim on a de novo 
basis, no prejudice to the veteran will result by the Board's 
adjudication of the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran asserts that service connection is warranted for 
a skin disability.  The evidence supporting this claim 
consists of service medical records showing that he was 
treated for a rash during service and current evidence that 
establishes that he now has a skin disability.  It is 
significant to observe, however, that the rash in service was 
found to be related to use of medication for an unrelated 
disability.  This condition resolved following treatment.  
The Board emphasizes that no abnormalities of the skin were 
documented on the separation examination in October 1945.  In 
addition, the Board acknowledges that the VA hospitalization 
in August 1947 noted a discrete reddish eruption in both 
axilla, but the skin was otherwise normal.  Similarly, no 
abnormalities of the skin were identified on VA examination 
in May 1967.  The Board concedes that the veteran began to 
receive treatment for a rash in the 1970's and again had 
similar complaints beginning in 1997.  It is crucial to point 
out that the in-service findings were related to the use of 
medication and were acute and transitory and resolved without 
residual disability.  No clinical evidence of chronic 
dermatitis was found in service or for many years thereafter.  
Accordingly, the Board concludes that the evidence against 
the veteran's claim, that is, the absence of findings at 
service discharge of a skin disability, and the fact that he 
did not receive treatment for skin complaints for many years 
after service, is of greater probative value than the 
evidence supporting the veteran's claim.  Since the veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
medical evidence establishing that the veteran's current skin 
condition is related to the drug-induced rash he had during 
service.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim for service connection 
for generalized dermatitis.  

	II.  Service connection for PTSD 

Factual background

The service medical records disclose that the veteran was 
hospitalized for unrelated complaints from July to August 
1942 and nervousness was noted.  No pertinent findings or 
diagnoses were recorded.  The veteran sustained a lacerated 
wound to the right parieto-occipital area in February 1943 
when, while standing guard in a mess hall, attempted to aid a 
guard who was being attacked by a prisoner, he was struck on 
the head by another guard.  A psychiatric evaluation on the 
separation examination in October 1945 was normal.  

The veteran's discharge certificate reveals that his military 
occupational specialty was cook.

In a statement dated in February 1946, a private physician 
related that he had examined the veteran and noted that his 
nervous system seemed "to be in very bad condition."

The veteran was admitted to a VA hospital in May 1947 for 
unrelated complaints.  He reported that he had been very 
nervous and had experienced some crying spells occasionally.  
No pertinent findings or diagnoses were made.

On VA hospitalization in August 1947, it was noted that the 
veteran had a longstanding history of nervousness, vomiting 
attacks, restlessness, insomnia, weakness and an inability to 
perform heavy work.  It was stated that one of the veteran's 
main troubles was that he had acquired much responsibility in 
a comparatively short time.  This had resulted in the veteran 
becoming increasingly nervous.  He related that he was a cook 
in service and had the idea that he was overcoming his 
allergic condition by working in a kitchen.  The pertinent 
diagnosis was psychoneurosis, anxiety state, chronic, mild.  

A statement dated in October 1947 was received from the 
veteran's brother.  He asserted that the veteran's nerves 
were in bad shape.

The veteran was again hospitalized by the VA in June 1948.  
He reported that he remained tense, tremulous and restless.  
The diagnosis was psychoneurosis, anxiety reaction, chronic.  
The external precipitating stress was being overseas in the 
European theater of operations.  In was noted that the 
veteran was not in combat.  It was also reported that he had 
a lifelong emotional instability.

When he was hospitalized by the VA from October to November 
1966, it was reported that the veteran had been seen by a 
psychiatrist in 1945, 1946 and 1947, while in service, for 
nervousness and irritability.  No pertinent diagnosis was 
recorded.

Following a VA examination in May 1967, the pertinent 
diagnosis was anxiety reaction, manifested by skin rash and 
other complaints.  

The veteran was admitted to a private hospital in December 
1970.  The diagnosis was anxiety state with endogenous 
depression.

In a statement dated in February 1971, a private physician 
related that the veteran had been admitted to a State 
hospital in January 1971, with a diagnosis of depressive 
neurosis.  

The veteran submitted a claim for, among other disabilities, 
PTSD in February 1997.

By letter dated in March 1997, the RO requested that the 
veteran provide information concerning any stressful 
incidents he experienced during service.  His response was 
received approximately two months later.  The veteran stated 
that while in Europe in 1944, his kitchen was blown up.  He 
stated that he did not remember the unit to which he was 
assigned at the time.  He maintained that nobody was killed.  
He added that he could not "remember anything else 
pertaining to the development letter.

Additional VA medical records dated from 1976 to 2001 reflect 
diagnoses including anxiety reaction, and adjustment disorder 
with mixed emotional features.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. 
§ 3.1(y) (2001) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (effective prior to 
March 1, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Initially, the Board notes that it denied service connection 
for a psychiatric disability in an April 1948 decision.  A 
June 1967 rating action again denied service connection for a 
psychiatric disability.  The Board observes that the claim 
for service connection for PTSD is deemed to be a distinct 
claim, and will be adjudicated accordingly.

Following a request by the RO to furnish information 
concerning any alleged stressor he experienced during 
service, the veteran stated that he had been in a kitchen in 
1944 when it was blown up.  No additional information was 
provided and no other stressful incidents were described.  
The service medical records reveal that the veteran was in a 
mess hall in 1943 when he was struck by a guard while 
attempting to aid another guard who was being attacked by a 
prisoner.  There is no mention of the incident mentioned by 
the veteran.  In addition, the Board notes that the 
separation examination in October 1945 did not contain any 
reference to such an injury.  The essential fact in this case 
is that there is no diagnosis of PTSD in the record.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The only 
evidence supporting the veteran's claim that he has PTSD 
consists of his own statements.  The evidence against his 
claim includes medical findings that his psychiatric 
complaints represent anxiety reaction or an adjustment 
disorder.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the etiology of his disability.  The 
Board finds, therefore, that the weight of the evidence is 
against the claim for service connection for PTSD.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for generalized dermatitis and, 
to this extent, the appeal is granted.

Service connection for generalized dermatitis is denied.

Service connection for PTSD is denied.


REMAND

The veteran asserts that service connection is warranted for 
septoplasty and removal of part of the cheekbone and nasal 
cartilage, and that a higher rating should be assigned for 
his service-connected sinusitis.  

The record establishes that the veteran underwent a submucous 
resection for a deviated nasal septum at a VA hospital in May 
1947.  It is also noted that an examination to evaluate his 
sinusitis has not been conducted for many years.  The Court 
has also held that where the veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, the VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, the Board notes that the veteran argues that he is 
receiving treatment for sinusitis and he has asserted that 
his condition has increased in severity since that time.  
Under 38 C.F.R. § 3.326(a) (2003), a VA examination will be 
authorized where there is a possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the residuals of 
the surgery for a deviated nasal septum 
since his discharge from service and for 
sinusitis since 2001.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA ear, nose and throat examination to 
determine the nature and extent of any 
residuals of the nasal surgery and to 
ascertain the severity of his sinusitis.  
The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the residuals, if 
any, of the submucous resection are 
related to service or the veteran's 
service-connected sinusitis.  The 
rationale for any opinion expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



